Citation Nr: 9933719	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Evaluation of bipolar disorder, currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1992 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision in 
which the RO granted a 30 percent rating, effective from 
April 17, 1996, for the veteran's service-connected 
psychiatric disorder.  By rating decision of February 1999, 
the RO granted an increased (70 percent) rating, effective 
from April 17, 1996.  Inasmuch as the appeal is from an 
original award, the issue has been framed as shown on the 
title page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (appeals from original awards are not 
construed as claims for increased ratings).


REMAND

The veteran was originally evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).  However, subsequent to filing 
his claim, the rating schedule for determining the disability 
evaluations to be assigned for mental disorders was changed 
effective November 7, 1996.  61 Fed.Reg. 52695 (1996).  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

Under the new schedular criteria for evaluating mental 
disorders which became effective November 7, 1996, a 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 
(1999).

The criteria in effect prior November 7, 1996, provided for a 
100 percent rating when the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was assignable when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired; the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9206 (1996).  (The RO previously 
notified the veteran of both the old and new rating 
criteria.)

The veteran has been hospitalized numerous times for 
psychiatric problems since his discharge from service.  VA 
outpatient treatment records reflect that he has been 
followed for bipolar disorder/schizophrenia.  There are 
repeated references to problems of noncompliance with 
medication.  The veteran has had significant difficulties 
with maintaining personal hygiene and living independently.  
The claims folder contains records of psychiatric 
hospitalizations in May 1996, March 1997, June 1997, January 
1998 and September 1998.

The veteran was seen for a VA psychiatric examination on 
November 3, 1997.  (The VA examiner noted that the claims 
folder was not available at the time of the examination.)  On 
examination, the veteran indicated that he was unemployed and 
had not worked for the previous two years because he was on 
disability.  The veteran reported that he was worse than 
before, although he was unable to provide any specific 
information about his psychiatric condition.  He said that he 
spent a lot of time watching television and sleeping.  He 
reported increased irritability, but denied homicidal 
ideation, violent behavior, or hallucinations.  The VA 
examiner noted that the veteran was anxious and irritable.  
He appeared tense and restless.  He was emotionally distant 
and tended to minimize or deny illness.  Eye contact was 
limited; affect was appropriate but restricted.  The 
diagnostic impression was bipolar disorder.

In September 1998, the veteran was hospitalized for 
decompensation of schizophrenia secondary to noncompliance 
with medications.  He was noted to have poor hygiene, and he 
indicated that he had not been taking his anti-psychotic 
medications for the previous few months.  At the time of his 
discharge, the veteran was noted to have a Global Assessment 
of Functioning score of 50, indicative of moderate symptoms.

Given the frequency of inpatient treatment, and because the 
veteran has not been examined by VA for compensation purposes 
since November 1997, the Board finds that further development 
is warranted to obtain an examination that specifically 
responds to the criteria by which psychiatric disabilities 
are rated, both old and new.  The case is REMANDED to the RO 
for the following action:

1.  The RO should obtain copies of all 
records of treatment and evaluation of 
the service-connected disorder since 
September 1998, the date of the most 
recent VA hospitalization of record.  All 
records obtained from both VA and private 
facilities should be associated with the 
claims folder.

2.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
examination by a VA psychiatrist who has 
completely reviewed the claims folder 
prior to the examination.  The purpose of 
the examination is to determine the 
severity of the service-connected 
psychiatric disability and to obtain 
information which will provide for its 
evaluation based on both old and new 
rating criteria.  All clinical findings 
should be reported in detail.  The 
examiner must comment as to the degree to 
which psychiatric pathology attributable 
to the veteran's service-connected 
disorder affects his ability to establish 
and maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, flexibility, efficiency 
and reliability levels (industrial 
impairment).  Specific findings as called 
for by applicable rating criteria should 
be made.  38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (1999).  The VA 
examiner should comment on the effects of 
the veteran's disability on his ordinary 
activity and on how it impairs him 
functionally, particularly in the work-
place, and render an opinion as to 
whether the veteran's service-connected 
disorder precludes gainful employment.

3.  The RO should undertake any 
additional development suggested by the 
findings and opinions from the requested 
VA examination, or lack thereof.  
Adjudicatory action should be taken which 
takes into account the applicability of 
the principles of Fenderson, supra.

If the determination remains adverse to the veteran, both he 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The veteran and his 
representative should be given the opportunity to respond to 
the SSOC.  Thereafter, the case should be returned to the 
Board, if in order.  The veteran need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims (Court) 
for further development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


